Citation Nr: 1814488	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), in excess of 50 percent prior to October 9, 2014 and in excess of 70 percent thereafter (excluding the period from August 6, 2013 and October 1, 2013 when a temporary total rating was assigned pursuant to 38 C.F.R. § 4.29).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and D.C.

ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision (PTSD) and a July 2015 rating decision (TDIU) by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in July 2016.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for an initial increased rating for PTSD, the Board observes that the Veteran was last afforded a VA examination for his service-connected PTSD in October 2014 and recent evidence indicates that his symptomatology may have worsened.  For example, during his July 2016 hearing, the Veteran indicated that his PTSD has caused anxiety and social isolation.  The Veteran stated that he believes he is both totally occupationally and socially impaired and warrants a rating of 100 percent.  The Veteran's witness, his treating physician, also testified that the Veteran's symptoms have worsened and that he suffers from deficits with respect to work and interpersonal relationships.  In light of the evidence suggesting that the Veteran's service-connected PTSD may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his PTSD.

The evidence of record indicates there are outstanding VA treatment records.  The VA treatment records associated with claims file are dated from June 2009 to August 2015.  During the July 2016 hearing, the Veteran and his witness indicated that the Veteran continued to receive treatment at the VA Clinic in Houston and the Houston Vet Center.  These records have not been associated with the Veteran's claims file.  Further, in a January 2017 letter the Veteran indicated that he had relocated to South Carolina and was receiving treatment for his PTSD at the Charleston Vet Center and VAMC Charleston-Trident.  On remand, the AOJ should obtain all outstanding VA treatment records.

The issues of PTSD and TDIU are intertwined and therefore must be addressed together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  For this reason, the issue of TDIU must also be remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records, to include from the VA Clinic in Houston, the Houston Vet Center, the Charleston Vet Center and the Charleston-Trident VA Clinic dated from September 2015 to the present.

2.  After the development in 1 is completed, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected PTSD.

The examiner should also discuss the relationship between the Veteran's PTSD and his ability to work.

3.  Undertake any necessary development with respect to the Veteran's claim for entitlement to TDIU, to include employment records from Home Depot.

4.  Thereafter, the AOJ should readjudicate the Veteran's claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




